UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 001-14765 HERSHA HOSPITALITY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 44 Hersha Drive, Harrisburg, PA (Address of Registrant’s Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (717) 236-4400 Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Small reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No As of August 4, 2011, the number of Class A common shares of beneficial interest outstanding was 169,884,428 and there were no Class B common shares outstanding. Hersha Hospitality Trust Table of Contents Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheets as of June 30, 2011 [Unaudited] and December 31, 2010 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 [Unaudited] 2 Consolidated Statements of Equity and Comprehensive Income for the Three and Six Months Ended June 30, 2011 and 2010 [Unaudited] 4 Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2011 and 2010 [Unaudited] 5 Notes to the Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 48 Item 4. Controls and Procedures. 50 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 51 Item 1A. Risk Factors. 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 51 Item 3. Defaults Upon Senior Securities. 51 Item 4. [Removed and Reserved.] 51 Item 5. Other Information. 51 Item 6. Exhibits. 51 SIGNATURES 52 Table of Contents PART 1. FINANCIAL INFORMATION Item 1. Financial Statements HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2011 [UNAUDITED] AND DECEMBER 31, 2010 [IN THOUSANDS, EXCEPT SHARE AMOUNTS] June 30, 2011 December 31, 2010 Assets: Investment in Hotel Properties, net of Accumulated Depreciation $ $ Investment in Unconsolidated Joint Ventures Development Loans Receivable Cash and Cash Equivalents Escrow Deposits Hotel Accounts Receivable, net of allowance for doubtful accounts of $33 and $31 Deferred Financing Costs, net of Accumulated Amortization of $7,441 and $5,852 Due from Related Parties Intangible Assets, net of Accumulated Amortization of $1,210 and $1,084 Other Assets Hotel Assets Held for Sale - Total Assets $ $ Liabilities and Equity: Line of Credit $ $ Mortgages and Notes Payable, net of unamortized discount of $879 and $983 Accounts Payable, Accrued Expenses and Other Liabilities Dividends and Distributions Payable Due to Related Parties Total Liabilities Redeemable Noncontrolling Interests - Common Units (Note 1) $ $ Equity: Shareholders' Equity: Preferred Shares:8% Series A, $.01 Par Value, 29,000,000 shares authorized, 2,400,000 Shares Issued and Outstanding (Aggregate LiquidationPreference $60,000) at June 30, 2011 and December 31, 2010 24 24 Preferred Shares:8% Series B, $.01 Par Value, 4,600,000 shares authorized,4,600,000 Shares Issued and Outstanding (Aggregate Liquidation Preference $115,000) at June 30, 2011 and none issued and outstanding atDecember 31, 2010 46 - Common Shares:Class A, $.01 Par Value,300,000,000Shares Authorized at June 30, 2011 and December 31, 2010, 169,546,878 and 169,205,638 Shares Issued and Outstanding at June 30, 2011 and December 31, 2010, respectively Common Shares:Class B, $.01 Par Value, 1,000,000 Shares Authorized,None Issued and Outstanding - - Accumulated Other Comprehensive Loss ) ) Additional Paid-in Capital Distributions in Excess of Net Income ) ) Total Shareholders' Equity Noncontrolling Interests (Note 1): Noncontrolling Interests - Common Units Noncontrolling Interests - Consolidated Joint Ventures Total Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 1 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Revenue: Hotel Operating Revenues $ Interest Income from Development Loans Other Revenues 97 Total Revenues Operating Expenses: Hotel Operating Expenses Hotel Ground Rent Real Estate and Personal Property Taxes and Property Insurance General and Administrative Stock Based Compensation Acquisition and Terminated Transaction Costs Loss from Impairment of Assets - 17 - 30 Depreciation and Amortization Total Operating Expenses Operating Income Interest Income 16 57 Interest Expense Other Expense 86 Loss on Debt Extinguishment 34 1 34 Income (Loss) before Income (Loss) from Unconsolidated Joint Venture Investments and Discontinued Operations ) ) Loss from Unconsolidated Joint Ventures ) Gain from Remeasurement of Investment in Unconsolidated Joint Venture Income from Unconsolidated Joint Venture Investments Income (Loss) from Continuing Operations ) ) Discontinued Operations(Note 12): Income (Loss) from Discontinued Operations 41 ) 63 Net Income (Loss) ) ) Income (Loss) Allocated to Noncontrolling Interests ) ) Preferred Distributions Net Income (Loss) applicable to Common Shareholders $ $ $ ) $ ) The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 2 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Earnings Per Share: BASIC Income (Loss) from Continuing Operations applicable to Common Shareholders $ $ $ ) $ ) Income (Loss) from Discontinued Operations applicable to Common Shareholders $ $ ) Net Income (Loss)applicable to Common Shareholders $ $ $ ) $ ) DILUTED Income (Loss) from Continuing Operationsapplicable to Common Shareholders $
